Citation Nr: 1040148	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
post-operative discectomy at L3-L4 and L5-S1 from March 17, 1984, 
to December 10, 2002.  

2.  Entitlement to an evaluation in excess of 40 percent for a 
post-operative discectomy at L3-L4 and L5-S1 from December 11, 
2002.  

3.  Entitlement to an evaluation in excess of 10 percent for 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1 from March 17, 1984, 
to December 10, 2002.  

4.  Entitlement to an evaluation in excess of 40 percent for 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1 from December 11, 
2002.  

5.  Entitlement to an initial evaluation in excess of 30 percent 
for a mood disorder, associated with a post-operative discectomy 
at L3-L4 and L5-S1.


6.  Entitlement to an effective date prior to March 17, 1984, for 
the grant of service connection for a post-operative discectomy 
at L3-L4 and L5-S1.

7.  Entitlement to an effective date prior to March 17, 1984, for 
the grant of service connection for polyradiculopathy of the 
right lower extremity.

8.  Entitlement to an effective date prior to October 28, 2003, 
for the grant of service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974, 
followed by Reserve service which included periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from October 2003, December 2003, and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In the October 2003 rating 
decision, the RO granted service connection for a post-operative 
discectomy at L3-L4 and L5-S1 and rated such 10 percent disabling 
as of December 11, 2002.  In the December 2003 rating decision, 
the RO granted service connection for polyneuropathy of the right 
lower extremity and rated such as 40 percent disabling as of 
December 11, 2002, and also granted service connection for a mood 
disorder and rated such 30 percent disabling as of October 28, 
2003.  In addition, the RO in December 2003 granted an increased 
rating from 10 to 40 percent for a post-operative discectomy at 
L3-L4 and L5-S1 as of December 11, 2002.  The Veteran appealed 
the rating decisions to the Board for the assignment of higher 
initial evaluations and earlier effective dates for these 
disabilities.

The Board addressed these matters in two separate decisions, both 
dated in April 2006.  In one decision, the Board addressed the 
following issue:  Whether a January 1986 decision of the Board 
denying service connection for a back disability should be 
revised or reversed on the basis of clear and unmistakable error 
(CUE).  The Board determined that the January 1986 Board decision 
which denied service connection for a back disability was clearly 
and unmistakably erroneous.  As a result, the RO, in a May 2006 
rating decision, implemented the Board's January 1986 decision, 
assigning an effective date of March 17, 1984 (the date of the 
Veteran's reopened claim) for the post-operative discectomy at 
L3-L4 and L5-S1.  The RO also determined that a 20 percent 
evaluation was warranted based on the spine criteria in effect in 
1984.  

Concerning the matter pertaining to the Veteran's service-
connected polyneuropathy of the right lower extremity, the RO, in 
the May 2006 rating decision, found that a 10 percent was 
warranted from March 17, 1984, with a 40 percent rating being for 
application from December 11, 2002 (as was previously assigned by 
the RO in December 2003).  

The issues of entitlement to an evaluation in excess of 40 
percent for a post-operative discectomy at L3-L4 and L5-S1 from 
December 11, 2002; of entitlement to an evaluation in excess of 
40 percent for polyradiculopathy of the right lower extremity, 
associated with a post-operative discectomy at L3-L4 and L5-S1 
from December 11, 2002; and of entitlement to an initial 
evaluation in excess of 30 percent for a mood disorder, 
associated with a post-operative discectomy at L3-L4 and L5-S1, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  For the period from March 17, 1984, to December 10, 2002, a 
preponderance of the evidence shows that the Veteran's service-
connected post-operative discectomy at L3-l4 and L5-S1 disability 
was not productive of severe limitation of motion; a severe 
lumbosacral strain with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; or, total duration of at least 
four weeks but less than six weeks during the past 12 months.

2.  For the period from March 17, 1984, to December 10, 2002, a 
preponderance of the evidence shows that the Veteran's service-
connected polyradiculopathy of the right lower extremity, 
associated with a post-operative discectomy at L3-L4 and L5-S1 
was not productive of moderate incomplete paralysis of the 
sciatic nerve.

3.  The Veteran's initial claim for service connection for a back 
disorder was filed in August 1982.  The claim was denied by the 
Board in November 1983.  

4.  The Veteran submitted, via a letter from his attorney at the 
time, an application to reopen his claim for service connection 
for a back disorder which was received on February 17, 1984.  

5.  A formal or informal claim for service connection for 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1, was not received 
prior to February 17, 1984.  

6.  A formal or informal claim for service connection for a mood 
disorder was not received prior to October 28, 2003.  


CONCLUSIONS OF LAW

1.  For the period from March 17, 1984, to December 10, 2002, the 
criteria for an evaluation in excess of 20 percent for a post-
operative discectomy at L3-L4 and L5-S1 were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes (Codes) 
5237, 5242, 5243 (2009), 38 C.F.R. § 4.71a, Codes 5292, 5293, 
5295 (2002).

2.  For the period from March 17, 1984, to December 10, 2002, the 
criteria for an evaluation in excess of 10 percent for 
polyradiculopathy of the right lower extremity were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2002).

3.  The requirements for an effective date of February 17, 1984, 
but no earlier, for the grant of service connection for a post-
operative discectomy at L3-L4 and L5-S1 have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.155, 3.400 (2009).

4.  The requirements for an effective date of February 17, 1984, 
but no earlier, for the grant of service connection for a 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1 have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.155, 3.400 (2009).

5.  An effective date earlier than October 28, 2003, the date of 
the application to reopen the previously denied claim, for the 
award of service connection for a mood disability, is not 
assignable under the law.  38 U.S.C.A. §§ 5108, 5109A, 5110, 
7104, 7111 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1100, 
20.1103, 20.1404 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, because 
service connection, an initial rating, and an effective date have 
been assigned for the service-connected disabilities now 
addressed on appeal, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the Veteran 
has not suggested that such an error, prejudicial or otherwise, 
exists.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records and VA medical 
treatment records and evaluation are of record, as well as 
private treatment records and VA and private examination reports.  
These records, for the most part - see below for discussion of 
waiver of RO consideration submitted by the Veteran's attorney -- 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims.  With respect to the multiple VA examination 
reports on file, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the Board finds that reports of 
examination of record are adequate, as they provide more than 
sufficient clinical findings to enable to Board to rate the 
instant disorders.  The respective examiners are shown to have 
had an opportunity to review the Veteran's extensive medical 
record, which included his private treatment records, VA 
treatment records and complete service treatment records.  The 
examiners in many instances outlined the Veteran's vast history 
(including surgical history) and provided sufficient medical 
findings concerning the degree of severity of the veteran's 
disabilities now being addressed by the Board.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue 
as to the substantial completeness of the Veteran's claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).

With respect to the claims for earlier effective dates, the Board 
notes that such notice is unnecessary in this case because the 
Veteran is challenging the effective dates for grants of service 
connection for his service-connected back, right lower extremity, 
and psychiatric disabilities.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a new 
issue, § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
§ 5103 does not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds 
that under the holding in VAOPGCPREC 8-03, further notice from VA 
to the Veteran is not required with regard to his respective 
claims for earlier effective dates for the grants of service 
connection.

As noted in the INTRODUCTION section, the Veteran's claims were 
remanded for additional development of the evidence in April 
2006.  The Board observes that the Veteran's attorney, in a 
December 2009 VA Form 21-4138, informed VA that the Veteran was 
waiving RO consideration of all new evidence and argument "in 
the first instance."  As such, the Veteran is not prejudiced by 
his not receiving a supplemental statement of the case (SSOC) 
after the issuance of a SSOC mailed to him in November 2004 
(concerning his increased rating claim for a mood disorder) and 
April 2009 (concerning his back and right lower extremity 
disorder).  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Also 
before this December 2009 waiver of initial RO consideration, the 
Veteran was provided a SSOC in November 2004 concerning his back 
and right lower extremity earlier effective date claims.  

Factual Background

Post-Operative Discectomy at L3-L4 and L5-S1 and 
Polyradiculopathy of the Right Lower Extremity

A July 1982 admission report from a private medical facility, 
Hendricks Country Hospital, shows that the Veteran was admitted 
for complaints of low back and right extremity pain.  The 
diagnoses included chronic recurrent lumbar strain and possible 
early herniated lumbar inter-vertebral disc.  

A July 1982 private operative report, from Hendricks Country 
Hospital, completed by Dr. R.A.H., shows that at that time the 
Veteran underwent surgery for a back disorder.  The pre-operative 
diagnosis was herniated nucleus pulposus L3-4 on the right, and 
the post-operative diagnosis was laminectomy L3-4 on the right 
with excision of disc.  An August 1982 statement from a private 
physician, Dr. J.B., shows that the Veteran had recently 
undergone lower back disc surgery.  Dr. J.B. opined that the 
problem had either been caused by or exacerbated by the Veteran's 
military duty.  Another note from Dr. J.B., also dated in August 
1982, includes a reference to a diagnosis of a herniated nucleus 
pulposus at L3-4.  

The Veteran's original claim seeking service connection for a 
back disorder was received by VA on August 24, 1982.  See VA Form 
21-526.  

An October 1982 VA examination report indicates that the Veteran 
had back surgery in July 1982, and was still in the Reserve.  The 
Veteran reported incurring a back injury while on maneuvers in 
March 1982.  A DA Form 2173 (Statement of Medical Examination and 
Duty Status) showed that the Veteran incurred a right knee injury 
in May 1982 during inactive duty training while performing a 
field training exercise.  

A November 1982 RO rating decision denied the Veteran's claim 
seeking service connection for post operative discectomy at L3-4.  
The RO found that the Veteran's service treatment records showed 
neither a diagnosis of, nor treatment relating to, a back 
condition.  The Veteran thereafter perfected an appeal of this 
decision.  

A January 1983 buddy statement attested to witnessing the Veteran 
incurring an injury in May 1982 during a tactical exercise.  It 
was noted that the Veteran at that time was in great pain, and 
that surgery was later required.  A January 1983 rating decision 
continued the previous denial as to the Veteran's back-related 
claim.  

Other buddy statements, dated in February 1983, were submitted 
which essentially noted that the Veteran had complained of back 
pain as a result of an injury incurred in May 1982.  

Following the Veteran having provided testimony at a local 
hearing conducted in February 1983, the Board, in a November 1983 
decision, denied the Veteran's claim for service connection for 
residuals of post-operative diskectomy at the level of the 3rd 
and 4th lumbar vertebrae.  

In February 1984, the Veteran's attorney requested that the 
Board's November 1983 be reconsidered.  He was thereafter 
notified in February 1984 of his obligations concerning his 
reconsideration request.  

In a July 1984 rating decision, the RO continued the previous 
denial for service connection for residuals of a diskectomy.  The 
Veteran subsequently perfected an appeal to that decision.  

In a July 1984 letter from a private physician, Dr. P.B. noted 
that the Veteran was medically cleared to participate in Reserve 
summer camp.  A restriction on lifting and load carrying was 
noted.  The physician commented that the Veteran had a long-
standing history of back problems (herniated discs) which were 
presently in remission.  

As noted in the INTRODUCTION section of this decision, the Board, 
in January 1986, denied the Veteran's claim for service 
connection for a back disability.  (This decision was later 
determined to be clearly and unmistakably erroneous.)

A private history and physical report shows that the Veteran was 
admitted in August 1988, following his falling about two weeks 
earlier injuring his back.  He was hospitalized for two days.  
Examination showed marked paravertebral muscle spasm along the 
lumbar spine.  The Veteran's hamstrings were also tight.  No 
motor or sensory deficit was observed in the lower extremities.  
Deep tendon reflexes were 2+ and symmetrical.  Acute low back 
pain was diagnosed.  

A July 1991 private discharge summary shows that the Veteran at 
that time underwent a lumbar myelogram, followed by a CAT 
(computed axial tomography) scan.  The report noted that the 
Veteran had fallen from a roof rafter in 1987, re-injuring his 
back and experiencing flare-ups thereafter.  Examination revealed 
lumbar flexion limited to 30 to 45 degrees.  Absent right knee 
jerk was reported, along with diminished pinprick sensation.  
Relative hypesthesia in the L3 through S1 nerve root distribution 
in the right leg was also present.  No evidence of instability 
was discerned.  The discharge diagnosis was chronic low back pain 
with right leg pain.  

Increased Ratings

Post-Operative Discectomy at L3-L4 and L5-S1 and 
Polyradiculopathy of the Right Lower Extremity

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), held that when read together, 38 C.F.R. § 4.71a, 
Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) 
require that painful motion of a major joint or groups caused by 
degenerative arthritis (where the arthritis is established by X-
ray) is deemed to be limited motion and entitled to a minimum 10 
percent rating per joint, even in the absence of actual 
limitation of motion.

The Veteran's service-connected lumbar spine disability, here 
characterized as post-operative discectomy at L3-L4 and L5- S1, 
as been various rated during the course of this extensive appeal 
pursuant to different diagnostic codes.  For example, in the 
October 2003 RO rating decision, the disability was rated 
pursuant to Diagnostic Code 5293 (2002).  In a December 2003 
rating decision, the RO rated it pursuant to Diagnostic Code 5292 
(2002).  Later, in an April 2004 rating decision, the disability 
was rated pursuant to Diagnostic Code 5243 (2009).  

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally were revised while the 
appeal was pending effective September 23, 2002, and September 
26, 2003, respectively.  Prior to the effective date of any 
change in law only the old rating criteria may be considered.  On 
and after the effective date of the new criteria only that new 
criteria may be applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) a 20 percent 
rating required a moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating required a severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating was assignable for an 
intervertebral disc syndrome that was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Diagnostic Code 5293 was revised effective September 23, 2002.  
The new Code provides that an intervertebral disc syndrome is to 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  The 
revised Diagnostic Code 5293 provides that a 20 percent 
evaluation is warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation is warranted for an intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  An evaluation of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2) provides:  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate neurologic 
disabilities separately using criteria for the most appropriate 
neurologic diagnostic code or codes.

The criteria in effect prior to September 26, 2003, also included 
38 C.F.R. § 4.71a, Diagnostic Code 5292 for ratings based on 
limitation of lumbar spine motion.  A 20 percent rating was 
warranted when limitation was moderate, and a maximum 40 percent 
rating was warranted when limitation was severe.

The general rating criteria for rating disabilities of the spine, 
were revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003, include 38 C.F.R. § 4.71a, Code 
5243, which provides that an intervertebral disc syndrome is 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine the disability is evaluated with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  A 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or where the combined range of the thoracolumbar 
spine is not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension is 
zero to 30 degrees, normal left and right lateral flexion is zero 
to 30 degrees, and normal left and right lateral rotation is zero 
to 30 degrees.  Note 2. following the General Rating Formula.  38 
C.F.R. § 4.71a (2009).

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2009), and 38 C.F.R. § 4.71a, 5286 and 
5289 (2003) based on ankylosis of the spine, in this case 
ankylosis has never been shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

When assigning a disability rating it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, as supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
 See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
 Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
 Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus increased 
rating).

The Veteran's service-connected polyradiculopathy of the right 
lower extremity, associated with a post-operative discectomy at 
L3-L4 and L5-S1, is rated pursuant to Diagnostic Code 8520.  See 
RO rating decisions dated in December 2003 and April 2004.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, disability ratings of 
10 percent, 20 percent and 40 percent are assigned for incomplete 
paralysis of the sciatic nerve which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscular 
atrophy.

Words such as "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  In any event, rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," as used in conjunction with 
the evaluation of the Veteran's service-connected 
polyradiculopathy of the right lower extremity, as well as in the 
context of the evaluation of other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a.

Earlier Effective Dates

The effective date of an award of service connection based on a 
claim received more than one year after a veteran's discharge 
from service will be the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).



Analysis

Increased Ratings

Post-Operative Discectomy at L3-L4 and L5-S1

Evaluation in Excess of 20 Percent from March 17, 1984, to 
December 10, 2002

The medical findings concerning the service-connected post-
operative discectomy at L3-L4 and L5-S1 for the period of this 
appeal essentially include private medical records, as discussed 
above.  As noted, in September 1988 marked lumbar spine 
paravertebral spasm was shown.  Also, in July 1991 lumbar flexion 
was reported to be limited to between 30 and 45 degrees, and 
absent right knee jerk was reported, together with diminished 
pinprick sensation.  Lumbar spine hypesthesia was shown to be 
present.  This isolated finding of limited flexion to between 30 
and 45 degrees, absent findings of lumbar spine extension, 
lateral flexion, and lateral rotation, showed no more than 
moderate limitation of lumbar motion; and even though 
paravertebral muscle spasm was shown in September 1998, at that 
same time no lower extremity sensory deficit was observed.  
Consequently, the next higher, 40 percent, rating under 
Diagnostic Code 5292 or Diagnostic Code 5295 is not warranted. 
 Considering rating the disability as disc disease, under 
Diagnostic Code 5293 prior to the September 2002 revision, as 
reported, no sensory deficit was shown in September 1988.  While 
the Board acknowledges that absent knee jerk (not ankle) findings 
were noted in July 1991 and also that relative hypesthesia was 
reported in the Veteran's lumbar spine at that time, these 
findings do not warrant a finding of severe intervertebral disc 
syndrome, with recurring attacks, as required for the assignment 
of a 40 percent rating.  As is clear from the evidence, the 
Veteran was treated on many occasions during this particular time 
period.  However, the medical record is devoid of clinical 
findings reflective of recurring attacks of an intervertebral 
disc syndrome with intermittent relief.  Objective evidence of 
such signs as recurring attacks with periodic muscle spasms has 
not been clinically shown.

From the date of the regulatory change in September 2002, an 
intervertebral disc syndrome may be rated based on incapacitating 
episodes (under the revised Code 5293).  The complete medical 
record, as noted above, concerning this specific period of time, 
fails to show that the Veteran's lumbar spine disorder was 
manifested by intervertebral disc syndrome.  As such, there is no 
basis for an increased rating based on incapacitating episodes. 
 The objective clinical evidence also does not show neurological 
symptoms which may be separately rated and combined with the 
rating for orthopedic disability.  Here, at no time has any of 
these findings/symptoms been present.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected musculoskeletal disability.  38 
C.F.R. §§ 4.40, 4.45.  The appellant's complaints of discomfort 
and pain have been considered and have been taken into account in 
the assignment of the disability rating assigned.  The Board has, 
concerning this pertinent period, considered the Veteran's claim 
for an increased rating for his lumbar spine disability under all 
appropriate Codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case, and indeed, the 
assignment of a compensable rating itself is recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Moreover, although the Board is required to consider the effect 
of pain when making a rating determination, that has been done in 
this case, and it is important to emphasize that the Rating 
Schedule does not provide a separate rating for pain.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).

Accordingly, the benefit sought on appeal must be denied.



Polyradiculopathy of the Right Lower Extremity

Evaluation in Excess of 10 Percent from March 17, 1984, to 
December 10, 2002

The medical findings concerning the service-connected 
polyradiculopathy of the right lower extremity for the period of 
this appeal essentially include private medical records, as 
detailed above.  As noted, in September 1988 no sensory deficit 
was observed in the Veteran's lower extremities.  In July 1991, a 
private examiner commented that, upon examination of the Veteran, 
absent right knee jerk was present, together with diminished 
pinprick sensation.  Relative hypesthesia in the L3 through S1 
nerve root right leg distribution was also noted.  

In December 2003, the RO granted service connection for 
polyradiculopathy of the right lower extremity, assigning a 
rating under Diagnostic Code 8520.  As noted above, the general 
rating criteria for diseases of the peripheral nerves provide 
that the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  However, the Board also notes 
that the words mild, moderate and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that for the 
period from March 17, 1984, to December 10, 2002, the 
preponderance of the evidence is against a disability rating in 
excess of 10 percent for the Veteran's polyradiculopathy of the 
right lower extremity.  In this regard, the Board does again 
observe that in September 1998 on private examination no sensory 
deficit of the Veteran's lower extremities was found.  Also, in 
July 1991 absent knee jerk testing was documented, as well as a 
finding of diminished pinprick sensation.  Further, at that same 
time, relative hypesthesia in the L3 through S1 nerve root right 
leg distribution was reported.  Based on these reported clinical 
medical findings, during this pertinent time period, the 
Veteran's polyradiculopathy of the right lower extremity was not 
shown to be moderately disabling.  The Board finds that the 
medical evidence of record reflects mild symptoms from March 17, 
1984, to September 10, 2002.  Despite the Veteran's subjective 
complaints of pain during this time, he did not complain of 
sensory-type symptoms, such as numbness or tingling in his right 
lower extremity.  The objective evidence of record shows no more 
than diminished sensation to pinprick and absent knee jerk.  
Also, in September 1998 there was neither motor nor sensory 
deficit.  As such, there is no objective evidence of record 
indicating that the Veteran's polyradiculopathy of the right 
lower extremity was more than mild at any point from March 17, 
1984, to December 10, 2002.  Therefore, the Board finds that for 
this pertinent period the criteria for a disability rating in 
excess of 10 percent for polyradiculopathy of the right lower 
extremity have not been met.

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 
111 (2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service-
connected post-operative discectomy at L3-L4 and L5-S1, 
polyradiculopathy of the right lower extremity, and/or the mood 
disorder alone, or frequent periods of hospitalization.  With 
respect to hospitalization, with the exception of relatively 
short hospital stays for back-related procedures, and some 
emergency visits due to acute pain acerbatations, there has been 
none.  The Veteran also denied psychiatric hospitalizations.  See 
VA mental disorders examination report, dated in October 2006.  
While employment has clearly been made more difficult by the 
Veteran's service-connected disorders, this alone does not 
present an exceptional or unusual disability picture.  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  For these reasons, the Board finds 
that referral of the Veteran's service-connected disorders now on 
appeal for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Earlier Effective Dates

Prior to March 17, 1984, for Grants of Service Connection for a 
Post-Operative Discectomy at L3-L4 and L5-S1 and for 
Polyradiculopathy of
the Right Lower Extremity

The Veteran argues that a date earlier than March 17, 1984, the 
date assigned for the grant of service connection for his lumbar 
spine disability, is warranted.  In correspondence sent to his 
present attorney, via facsimile in February 2004 (the letter was 
dated in January 2004), the Veteran essentially argued at that 
time that a date earlier than December 2002 should be assigned.  
He claimed that, in effect, VA had evidence in its possession at 
the time his claim was docketed for appeal on March 25, 1983 (see 
letter to Veteran from RO), which should have been sufficient for 
the grant of service connection for his lumbar spine disability.  

The Veteran submitted an original claim of entitlement to service 
connection for a back disorder in August 1982.  In November 1982, 
the RO, in finding that the evidence did not show that the 
Veteran had a back condition in service, denied the claim.  The 
Veteran was notified of this decision in December 1982, and 
timely appealed the matter.

The Board in November 1983 denied service connection for 
residuals of post-operative diskectomy at the level of the 3rd 
and 4th lumbar vertebrae.  By means of a letter from his then 
attorney, Mr. R.L.L., received by the Board on February 17, 1984, 
the Veteran sought to reopen his claim.  

A May 1985 rating decision found that new and material evidence 
had not been submitted to reopen the claim for service connection 
for a back disability following a prior final denial of service 
connection by the Board in November 1983.  The Board thereafter 
in January 1986 determined that the previously denied claim of 
service connection for a low back disability had been reopened by 
the submission of new and material evidence but determined that 
the evidence of record did not establish a new factual basis for 
granting service connection.  

In April 2006, the Board found that the January 1986 Board 
decision denying service connection for a back disability was 
clearly and unmistakably erroneous.  The Board at that time 
pointed out that a March 1985 service department investigation 
report was before the Board in January 1986, and that this report 
determined that the Veteran sustained a back injury on May 1, 
1982, in the line of duty.  This evidence was found to have 
undebatedly shown that an inservice back injury had occurred 
during a period of INACDUTRA (inactive duty training).  

The RO thereafter, as part of a May 2006 rating decision, in 
implementing the Board's April 2006 findings, assigned an 
effective date of March 17, 1984, for service connection for the 
Veteran's post-operative discectomy at L3-L4 and L5-S1.  The RO 
indicated that this was the date of the Veteran's reopened claim.  
As to the Veteran's polyradiculopathy of the right lower 
extremity, the RO also assigned an effective date of March 17, 
1984.  The RO mentioned that symptomatology of the post-operative 
discectomy included complaints of intermittent radiating pain 
into the lower extremity.  

The Board initially observes that, as noted above, the Veteran 
sought to effectively reopen his service connection claim for a 
back disorder as part of a letter, received by the Board on 
February 17, 1984, and written by his then attorney.  This letter 
followed the Board's November 1983 denial of service connection 
for residuals of post-operative diskectomy at the level of the 
3rd and 4th lumbar vertebrae.  The Board has reviewed the 
Veteran's voluminous evidentiary record, consisting of nine claim 
files, and is unable to find the document which the RO has 
claimed to be the March 17, 1984, claim to reopen.  As a result, 
the Board is of the opinion that the letter from the Veteran's 
attorney, received by the Board on February 17, 1984, likely is 
the reopened claim to which the RO referred in its May 2006 
rating decision.  Therefore, the Board here finds that February 
17, 1984, and not March 17, 1984, should be considered the 
effective date for the grant of service connection for both the 
Veteran's post-operative discectomy at L3-L4 and L5-S1 and 
polyradiculopathy of the right lower extremity.  

On this record, the Board, however, finds no factual basis 
whatsoever to support an assertion that the date of the grant of 
service connection for either of these two service-connected 
disabilities should be from a date earlier than February 17, 
1984.  The Board denied the claim for residuals of post-operative 
diskectomy at the level of the 3rd and 4th lumbar vertebrae in 
November 1983.  The Veteran was notified of this decision in 
November 1983.  He thereafter submitted his February 17, 1984, 
letter to have the Board's November 1983 decision reconsidered 
because of newly discovered evidence.  This predates the 
enactment of the November 18, 1988, Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The Board later in February 1984 informed the Veteran by letter 
that he could either reopen his claim with new and material 
evidence or request that the Board reconsider the decision.  He 
was advised that based upon his letter (received on February 17, 
1984) he should reopen the claim.  

On these facts, the Board finds that the regulations controlling 
in this case do not permit the assignment of an effective date 
prior to February 17, 1984, the date of the reopened claim.

Absent assertions of clear and unmistakable error in the prior 
rating decision denying the original claim, the claim must be 
denied by operation of law.



Prior to October 28, 2003, for the Grant of Service Connection
for a Mood Disorder

The Veteran argues that a date earlier than October 28, 2003, the 
date assigned for the grant of service connection for his 
psychiatric disability, is warranted.  In a February 2004 letter 
(received by the RO in March 2004), the Veteran's attorney 
indicated that within one year of his being granted service 
connection for his low back disorder he placed VA on notice of 
his dissatisfaction with the evaluation assigned to his low back 
disorder, to include the psychiatric component of the same.  She 
seems to be asserting that the Veteran's notice of disagreement 
pertaining to his service-connected back disorder (shown to have 
been received by VA in November 2003) should act as his service 
connection claim for his psychiatric disorder.  

The Veteran submitted an original claim of entitlement to service 
connection for a "psychiatric condition" via facsimile received 
by VA on October 28, 2003.  In December 2003, the RO granted 
service connection for a mood disorder, and in so doing assigned 
an effective date of October 28, 2003.  On this record, the Board 
finds no factual basis whatsoever to support an assertion that 
the date of the grant of service connection for a mood disorder 
should be from a date earlier than October 28, 2003.

The Board again observes that the Veteran, as part of a facsimile 
from his attorney received by VA on October 28, 2003, first 
presented a claim for "a rating for a secondary psychiatric 
condition."  This claim was part of correspondence which sought 
an increased rating for his service-connected low back disorder.  
Here, the record does not contain any statement or action dated 
earlier than October 28, 2003, indicating intent to file a claim 
for service connection for a psychiatric disorder.  As such, 
intent to file a claim was not expressed until October 28, 2003.  
Moreover, although a private medical record dated October 8, 2003 
(but not received by VA until November 2003) reflected that the 
Veteran suffered from a severe psychiatric disorder "secondary 
to pain with possible exaggeration of symptoms," this record 
does not reflect an intent by the Veteran to file a claim for a 
psychiatric disorder.  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

On these facts, the Board finds that the regulations controlling 
in this case do not permit the assignment of an effective date 
prior to October 28, 2003, the date of the claim.  Absent 
assertions of clear and unmistakable error in the prior rating 
decision denying the original claim, the claim must be denied by 
operation of law.


ORDER

Entitlement to a rating in excess of 20 percent for a post-
operative discectomy at L3-L4 and L5-S1 from March 17, 1984, to 
December 10, 2002, is denied.  

Entitlement to a rating in excess of 10 percent for 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1, from March 17, 
1984, to December 10, 2002, is denied.  

Entitlement to an effective date of February 17, 1984, but no 
earlier, for the award of service connection for post-operative 
discectomy at L3-L4 and L5-S1 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date of February 17, 1984, but no 
earlier, for the award of service connection for 
polyradiculopathy of the right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-S1 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An effective date prior to October 28, 2003, for a grant of 
service connection for a mood disorder is denied.




REMAND

Reason for remand:  To obtain VA medical records and to afford 
the Veteran VA examinations.  

In correspondence received by the RO in June 2010, and 
subsequently forwarded to the Board, the Veteran's attorney put 
VA on notice that the Veteran had "gotten worse since his last 
doctor's visit."  She added that he "fears losing his job and 
being wheelchair bound."  She also included a VA Form 21-4142, 
which noted that the Veteran was currently being treated for all 
of his "conditions."  This treatment was reported to have taken 
place at the VA Medical Center (VAMC) in Indianapolis, Indiana.  

The Board notes that the most recent VA records associated with 
the claims file are dated in April 2009.  This records show 
treatment afforded the veteran at the Indianapolis, Indiana, 
VAMC.  Accordingly, a remand for VA records dated from April 2009 
from this VAMC to the present is necessary.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession).

With regard to the appeal of the initial rating for a mood 
disorder, the last VA mental disorders examination was in October 
2006, more than three years ago.  As noted, the Veteran's 
attorney recently informed VA that the Veteran's conditions had 
worsened.  

In some instances, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Given the length of time since the last examination, as well as 
the possibility for "staged" ratings to be assigned in an 
appeal of an initial rating, the Board concludes that remand for 
another VA mental disorders examination is needed in this case to 
render a decision on the mood disorder initial disability rating 
claim.  38 C.F.R. § 3.159(c)(4); Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (where a Veteran appeals the initial assignment 
of a disability rating, if later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file all VA treatment 
records from the VAMC in Indianapolis, 
Indiana, dating from April 2009 to the 
present, and associate the records with the 
Veteran's claims files.  Efforts to obtain 
these records should only end if they do 
not exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  Once the records requested above have 
been obtained, the RO/AMC should schedule 
the Veteran for a VA examination to 
ascertain the current severity and 
manifestations of his service-connected 
mood disorder.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the October 2006 VA mental 
disorders examination report, and to 
comment on the current severity of the 
Veteran's service-connected disability.  
The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
service-connected mood disorder under the 
applicable rating criteria.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), a copy of this 
REMAND and all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other 
indicated development, to include affording 
the Veteran VA examinations for his 
service-connected lumbar spine and right 
lower extremity disabilities, the RO should 
readjudicate the issues of 1)  entitlement 
to an evaluation in excess of 40 percent 
for a post-operative discectomy at L3-L4 
and L5-S1 from December 11, 2002, 2)  
entitlement to an evaluation in excess of 
40 percent for polyradiculopathy of the 
right lower extremity, associated with a 
post-operative discectomy at L3-L4 and L5-
S1 from December 11, 2002; and 3)  for 
entitlement to an initial evaluation in 
excess of 30 percent for a mood disorder, 
associated with a post-operative discectomy 
at L3-L4 and L5-S1 in light of all the 
evidence of record.  In so doing, the RO 
should also consider whether "staged" 
ratings are appropriate in light of 
Fenderson and Hart.  If the benefits sought 
on appeal remain denied in any respect, the 
Veteran and his attorney should be provided 
a Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


